Examiner's Amendment/Comment

An examiner’s comment and/or amendment to the record appears below. Should the changes and/or additions to the specification or written claim be unacceptable, applicant may file an amendment as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Specification
The specification has been amended by the examiner to provide the required descriptions for the figures indicating from which direction each view is taken, to read as: 
--  1.1 : Perspective
	1.2 : Left
	1.3 : Top
	1.4 : Rear
	1.5 : Right
	1.6 : Bottom
1.7 : Front  --
Hague Rule 7(5)(a), 37 CFR 1.1067, MPEP 2920.04(a)II.
Claim
In order to correct a typographic error, the examiner has amended the claim, to read as:
--	The ornamental design for a drone aircraft as shown and described. --
Conclusion
In conclusion this application stands in condition for allowance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph Kukella whose telephone number is 571-272-4679. The examiner can normally be reached on Monday-Friday, 8:30AM-5:00PM EST. Examiner interviews are available via telephone, in person, and via video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Morgan, can be reached at 571-272-7979. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). For assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSEPH KUKELLA/Primary Examiner, Art Unit 2913